The opinion of the court was delivered, by
Read, J.
This is an action to recover damages for a refusal to permit a transfer to be made to the plaintiff of thirty shares in the defendant’s association.
The shares were handed over by Persch to the plaintiff, with a power of attorney in blank to transfer the same to him for an alleged loan of money. We see nothing in the objection that the power was in blank, if the transaction was for a valuable consideration, and if so, that the plaintiff was entitled to recover the actual value at the time of the refusal to transfer.
If this be the law, then the court were right in entering judgment for the plaintiff on the reserved point, and as we see no error in the charge of the court,
The judgment is affirmed.